EXHIBIT 10.5


 


 


THIRD AMENDMENT TO THE


 


FIRST AMENDED AND RESTATED AGREEMENT


 


OF LIMITED PARTNERSHIP


 


OF


 


SL GREEN OPERATING LIMITED PARTNERSHIP, L.P.

 

This Amendment is made as of December 12, 2003 by SL Green Realty Corp., a
Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Limited Partnership, L.P., a
Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Limited Partnership, dated as of
August 20, 1997, as amended from time to time, (the “Partnership Agreement”) for
the purpose of amending the Partnership Agreement.  Capitalized terms used
herein and not defined shall have the meanings given to them in the Partnership
Agreement.

 

WHEREAS, the Board of Directors of the Company (the “Board”), by action at a
meeting on December 1, 2003 and by action of the Pricing Committee of the Board
on December 3, 2003 pursuant to delegated authority, classified and designated
6,440,000 shares of Preferred Stock (as defined in the Articles of Incorporation
of the Company (the “Charter”)) as Series C Preferred Stock (as defined below);

 

WHEREAS, the Board filed Articles Supplementary to the Charter (the “Articles
Supplementary”) with the State Department of Assessments and Taxation of
Maryland on December 10, 2003, establishing the Series C Preferred Stock, with
such preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the Articles Supplementary;

 

WHEREAS, on December 12, 2003, the Company issued 6,300,000 shares of the
Series C Preferred Stock;

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the Series C Preferred Stock, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units (as
defined in the Partnership Agreement) having designations, preferences and other
rights which are substantially the same as the economic rights of the Series C
Preferred Stock.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                                       Article 1 of the Partnership Agreement
is hereby amended by adding the following definitions:

 

“Series C Preferred Stock” means the 7.625% Series C Cumulative Redeemable
Preferred Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Articles Supplementary; and

 

--------------------------------------------------------------------------------


 

“Series C Preferred Units” means the series of Partnership Units established
pursuant to this Amendment, representing units of Limited Partnership Interest
designated as the 7.625% Series C Cumulative Redeemable Preferred Units, with
the preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of units as
described herein; and

 

2.                                       In accordance with Section 4.02.A of
the Partnership Agreement, set forth below are the terms and conditions of the
Series C Preferred Units hereby established and issued to the Company in
consideration of the Company’s contribution to the Partnership of the net
proceeds following the issuance and sale of the Series C Preferred Stock by the
Company:

 

A.                                   Designation and Number.  A series of
Partnership Units, designated as Series C Preferred Units, is hereby
established.  The number of Series C Preferred Units shall be 6,440,000.

 

B.                                     Rank.  The Series C Preferred Units, with
respect to rights to the payment of dividends and the distribution of assets
upon the liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, Class B Units and all Partnership Interests
issued by the Partnership the terms of which specifically provide that such
Partnership Interests rank junior to the Series C Preferred Units; (b) on a
parity with all other Partnership Interests issued by the Partnership the terms
of which specifically provide that such Partnership Interests rank on a parity
with the Series C Preferred Units; and (c) junior to all Partnership Interests
issued by the Partnership the terms of which specifically provide that such
Partnership Interests rank senior to the Series C Preferred Units.

 

C.                                     Distributions.

 

(i)                                     Pursuant to Section 5.01 of the
Partnership Agreement but subject to the rights of holders of any Units ranking
senior to the Series C Preferred Units as to the payment of distributions, the
Managing General Partner, in its capacity as the holder of the then outstanding
Series C Preferred Units, shall be entitled to receive, when, as and if
authorized by the Managing General Partner, out of Available Cash, cumulative
quarterly preferential cash distributions in an amount per unit equal to 7.625%
of the $25.00 liquidation preference per annum (equivalent to a fixed annual
amount of $1.90625 per unit).  Distributions on the Series C Preferred Units
shall accrue and be fully cumulative from the date of original issuance and
shall be payable quarterly when, as and if authorized by the Managing General
Partner, in equal amounts in arrears on the fifteenth day of each April, July,
October and January or, if not a business day, the next succeeding business day
(each, a “Series C Preferred Unit Distribution Payment Date”).  Any distribution
(including the initial distribution) payable on the Series C Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.  Distribution period shall mean
the period from and the date of original issuance and ending on and excluding
the next Series C Preferred Unit Distribution Payment Date, and each subsequent
period from but including such Series C Preferred Unit Distribution Payment Date
and ending on and excluding the next following Series C Preferred Unit
Distribution Payment Date.

 

(ii)                                  No distribution on the Series C Preferred
Units shall be authorized by the Managing General Partner or declared or paid or
set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Managing General Partner or the Partnership,
including any agreement relating to its indebtedness, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series C
Preferred Units which may be in arrears.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, distributions with respect to the Series C
Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized. 
Accumulated but unpaid distributions on Series C Preferred Units shall not bear
interest and holders of the Series C Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series C Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

 

(iii)                               Except as provided in subsection 2.C.(iv),
unless full cumulative distributions have been or contemporaneously are declared
and paid or authorized, declared and a sum sufficient for the payment thereof
set apart for such payment on the Series C Preferred Units for all past
distribution periods and the then current distribution period, no distributions
(other than in Partnership Interests ranking junior to the Series C Preferred
Units as to the payment of dividends and the distribution of assets upon any
liquidation, dissolution or winding up of the Partnership) shall be authorized,
declared or paid or set apart for payment nor shall any other distribution be
authorized, declared or made upon the Class A Units, the Class B Units, or any
other Partnership Interests ranking, as to the payment of distributions or the
distribution of assets upon any liquidation, dissolution or winding up of the
Partnership, junior to or on a parity with the Series C Preferred Units for any
period, nor shall any Class A Units, Class B Units, or any other Partnership
Interests ranking junior to or on a parity with the Series C Preferred Units as
to the payment of distributions or the distribution of assets upon any
liquidation, dissolution or winding up of the Partnership, be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for
Partnership Interests ranking junior to the Series C Preferred Units as to the
payment of distributions and the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership).

 

(iv)                              When distributions are not paid in full (or a
sum sufficient for such full payment is not so set apart) upon the Series C
Preferred Units and any other Partnership Interests ranking on a parity as to
the payment of distributions with the Series C Preferred Units, all
distributions authorized and declared upon the Series C Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series C Preferred Units shall be declared pro rata so
that the amount of distributions authorized and declared per Series C Preferred
Unit and such other Partnership Interests shall in all cases bear to each other
the same ratio that accumulated distributions per each Series C Preferred Unit
and such other Partnership Interests (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
Partnership Interests do not have a cumulative distribution) bear to each other.

 

(v)                                 Holders of Series C Preferred Units shall
not be entitled to any distribution, whether payable in cash, property or
Partnership Interests, in excess of full cumulative distributions on the
Series C Preferred Units as described above.  Accrued but unpaid distributions
on the Series C Preferred Units will accumulate as of the Series C Preferred
Units Distribution Payment Date on which they first become payable.

 

D.                                    Allocations.

 

Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated among holders of Series C Preferred Units in accordance with
Article VI of the Partnership Agreement.

 

3

--------------------------------------------------------------------------------


 

E.                                      Liquidation Preference.

 

(i)                                     In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, the
Managing General Partner, in its capacity as holder of the Series C Preferred
Units, shall be entitled to receive out of the assets of the Partnership
available for distribution to the Partners pursuant to Section 13.02.A of the
Partnership Agreement a liquidation preference of $25.00 per Series C Preferred
Unit, plus an amount equal to any accumulated and unpaid distributions (whether
or not earned or authorized) to the date of payment, before any distribution of
assets is made to holders of Class A Units, Class B Units or any other
Partnership Interests that rank junior to the Series C Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, but subject to the preferential rights of the holders of
Partnership Interests ranking senior to the Series C Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership.

 

(ii)                                  If upon any such voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership legally available for distribution to its Partners are insufficient
to make such full payment to the Managing General Partner, in its capacity as
the holder of the Series C Preferred Units, and the corresponding amounts
payable on all other Partnership Interests ranking on a parity with the Series C
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, then the Managing General Partner,
in its capacity as the holder of the Series C Preferred Units, and all other
holders of such Partnership Interests shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions
(including, if applicable, accumulated and unpaid distributions) to which they
would otherwise be respectively entitled.

 

(iii)                               After payment of the full amount of the
liquidating distributions to which they are entitled, the Managing General
Partner, in its capacity as the holder of the Series C Preferred Units, shall
have no right or claim to any of the remaining assets of the Partnership.

 

(iv)                              None of a consolidation or merger of the
Partnership with or into another entity, a merger of another entity with or into
the Partnership, a statutory unit exchange by the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

F.                                      Redemption.

 

In connection with the redemption by the Company of any of shares of Series C
Preferred Stock in accordance with the provisions of the Articles Supplementary,
the Partnership shall provide cash to the Company for such purpose which shall
be equal to the redemption price (as set forth in the Articles Supplementary),
plus all distributions accumulated and unpaid to the Redemption Date (as defined
in the Articles Supplementary) (or, as applicable, the accumulated and unpaid
distribution payable pursuant to Section 6(b)(iv) of the Articles
Supplementary), and one Series C Preferred Unit shall be concurrently redeemed
with respect to each share of Series C Preferred Stock so redeemed by the
Company.  From and after the applicable Redemption Date (as defined in the
Articles Supplementary), the Series C Preferred Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series C Preferred Units shall cease.  Any Series C
Preferred Units so redeemed may be reissued to the Managing General Partner at
such time as the Managing General Partner reissues a corresponding number of
shares of Series C Preferred Stock so redeemed or repurchased, in exchange for
the contribution by the Managing General Partner to the Partnership of the
proceeds from such reissuance.

 

4

--------------------------------------------------------------------------------


 

G.                                     Voting Rights.

 

Except as required by applicable law, the Managing General Partner, in its
capacity as the holder of the Series C Preferred Units, shall have no voting
rights.

 

H.                                    Conversion.

 

The Series C Preferred Units are not convertible into or exchangeable for any
other property or securities of the Partnership.

 

I.                                         Restriction on Ownership.

 

The Series C Preferred Units shall be owned and held solely by the Managing
General Partner.

 

3.                                       Except as modified herein, all terms
and conditions of the Partnership Agreement shall remain in full force and
effect, which terms and conditions the Managing General Partner hereby ratifies
and confirms.

 

4.                                       This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

5.                                       If any provision of this Amendment is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

*      *      *      *      *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

 

SL GREEN REALTY CORP.,

 

a Maryland corporation, as Managing General

 

Partner of SL Green Operating Limited

 

Partnership and on behalf of existing

 

Limited Partners

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------